                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                            No. C 17-05659 WHA
For the Northern District of California




                                          11                   Plaintiff,
    United States District Court




                                          12     v.                                                     ORDER ON DISCOVERY DISPUTE
                                          13   JUNIPER NETWORK, INC.,
                                          14                   Defendant.
                                                                                          /
                                          15
                                          16          On October 4, defendant Juniper Network, Inc., filed a discovery dispute letter
                                          17   requesting to amend the stipulated protective order (Dkt. No. 149) such that it may use an
                                          18   interrogatory response in the related IPR proceeding (Dkt. No. 199). On October 9, plaintiff
                                          19   Finjan, Inc., filed a response to show cause as to why the amendment should not be granted
                                          20   (Dkt. No. 205). Finjan argues, inter alia, that there is a heightened risk of public disclosure in
                                          21   IPR proceedings and that the interrogatory response at issue is irrelevant to the related IPR
                                          22   proceeding, as Finjan does not (and will not) contest the fact that its licensees do not admit to
                                          23   infringement.
                                          24          This order finds that Finjan has not sufficiently shown cause as to why permission
                                          25   should not be granted. The undersigned judge finds that the potential harm due to public
                                          26   disclosure of the information at issue is minimal. Accordingly, Juniper’s request to amend the
                                          27   stipulated protective order is GRANTED with respect to the interrogatory response at issue only.
                                          28
                                           1   Finjan’s request to order Juniper to first obtain express assurance from the PTAB that the
                                           2   interrogatory response will be filed under seal and will not be publicly disclosed is DENIED.
                                           3
                                           4          IT IS SO ORDERED.
                                           5
                                           6   Dated: October 9, 2018.
                                                                                                   WILLIAM ALSUP
                                           7                                                       UNITED STATES DISTRICT JUDGE
                                           8
                                           9
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               2
